In the

       United States Court of Appeals
                    For the Seventh Circuit
                        ____________________ 
No. 12‐3018 
TANYA NUNEZ, as administrator of the estate of  
  CYNTHIA L. MADDEN, 
                                             Plaintiff‐Appellant, 
                               v. 

BNSF RAILWAY COMPANY, 
                                                    Defendant‐Appellee. 
                        ____________________ 

            Appeal from the United States District Court for the 
                         Central District of Illinois.  
        No. 4:09‐cv‐04037‐JAG — John A. Gorman, Magistrate Judge. 
                        ____________________ 

      ARGUED APRIL 12, 2013 — DECIDED SEPTEMBER 11, 2013 
                        ____________________ 

    Before BAUER, POSNER, and FLAUM, Circuit Judges. 
     POSNER, Circuit Judge. Cynthia Madden was killed when her 
car was struck by the defendant’s train at a railroad crossing in 
Illinois.  Her  estate  sued  the  railroad,  basing  jurisdiction  on  di‐
versity  of  citizenship  and  claiming  that  her  death  had  been 
caused  by  the  railroad’s  negligence—specifically  that  the  rail‐
road  crossing  gates  had  descended,  the  warning  lights  at  the 
crossing had begun flashing, and the locomotive horn had been 
blown, all fewer than 20 seconds (fewer than 15 seconds in the 
case of the horn) before the train reached the crossing, in viola‐
2                                                                No. 12‐3018


tion  of  applicable  federal  safety  regulations.  49  C.F.R. 
§§ 222.21(b)(2), 234.225. 
     A state may provide a remedy for negligence resulting from 
violation  of  federal  railroad  safety  regulations.  49  U.S.C. 
§ 20106(b)(1)(A).  Illinois  law,  on  which  this  suit  is  based,  pro‐
vides such a remedy, by making the violation of a safety regula‐
tion intended for the protection of the class of persons to whom 
the  plaintiff  belongs  (and  who  received  the  type  of  injury  the 
regulation  was  intended  to  prevent)  prima  facie  evidence  of 
negligence.  E.g.,  Abbasi  ex  rel.  Abbasi  v.  Paraskevoulakos,  718 
N.E.2d 181, 185–86 (Ill. 1999); Kalata v. Anheuser‐Busch Cos., 581 
N.E.2d 656, 661 (Ill. 1991); Davis v. Marathon Oil Co., 356 N.E.2d 
93,  97  (Ill.  1976);  Cuyler  v.  United  States,  362  F.3d  949,  952  (7th 
Cir.  2004)  (Illinois  law).  The  magistrate  judge,  presiding  over 
the  case  by  consent  of  the  parties,  ruled  that  the  plaintiff  had 
not  made  a  prima  facie  case  of  negligence,  and  so  he  granted 
summary  judgment  in  favor  of  the  railroad,  precipitating  this 
appeal. 
     The accident occurred at 9:40 p.m. in May 2007 in the small 
town  of  Colona  near  Moline  in  northwestern  Illinois.  Madden 
had  almost  reached  the  crossing  when  her  car  stalled.  She  re‐
started  it  and  drove  onto  the  crossing,  whereupon  the  car 
stalled again. Just then the crossing gates began to descend, the 
warning lights at the crossing began flashing, and the crossing 
bells  sounded—unmistakable  indications  of  an  approaching 
train. But rather than rush out of her car Madden tried to restart 
it—at least that was the conjecture of an eyewitness, the driver 
of one of two cars stopped at the crossing behind Madden’s car. 
Noticing that Madden wasn’t getting out of her car, the driver 
got out of his car and started walking toward the crossing. He 
saw  Madden  open  her  car  door when  the  train  was  only  45  to 
50 yards  from  the  crossing, get  out,  and start  to run.  The train 
No. 12‐3018                                                                                          3 


struck  the  car,  pushing  it  against  her,  causing  injuries  that 
proved fatal. 
     An  event  recorder  alongside  the  tracks  at  the  crossing  rec‐
orded  that  the  warning  lights  had  begun  flashing,  the  bells 
sounding, and the gates descending, all half a minute before the 
train entered the crossing. The interval was consistent with the 
witness’s  affidavit.  He  had  watched  Madden  try  to  restart  her 
car, had gotten out of his own car, and had walked toward her 
at the crossing—and all this after the warning lights had begun 
flashing.  The  event  recorder  had  been  inspected  and  found  in 
working order 19 days before the accident. (There was another 
event  recorder,  in  the  locomotive,  but  because  the  locomotive 
had been built in 1997 its recorder wasn’t required to, and did 
not, record when the horn sounded as the train approached the 
crossing. 49 C.F.R. § 229.135(b)(3).) 
     Three  grown  children  of  Madden—Michael,  Jennifer,  and 
Carrie  Dillard—visited  the  scene  of  the  accident  either  a  few 
days,  or  a  week  or  two  (their  testimony  was  in  conflict),  after 
the  accident.  They  decided  to  time  the  interval  between  when 
the horn of an approaching locomotive is first heard and when 
the  locomotive  reaches  the  crossing.  But  the  testimony  they 
gave at their depositions about their efforts to determine the in‐
terval was inconsistent and confusing. Michael testified that he 
and his two sisters were at the accident scene timing trains for 
20 or 30 minutes, but Jennifer testified that they were there for 
an hour and a half. And while she testified that they timed three 
different  trains,  Michael  and  Carrie  mentioned  only  one.  Jen‐
nifer further testified that they had conducted the tests at noon. 
But Michael testified that they had conducted them at dusk. He 
also testified that all three had started timing the approach of a 
train  when  they  first  heard  the  locomotive’s  horn,  but  Carrie 
said they didn’t start timing until they could see the train com‐
ing.  Jennifer  testified  that  Carrie  did  not  time  a  train,  and  that 
4                                                            No. 12‐3018


the  train  that  she  and  Michael  timed  had  reached  the  crossing 
between  12  and  13  seconds  after  they  heard  the  horn.  Michael 
testified  that  the  train  had  arrived  13  to  14  seconds  after  he 
heard its whistle, but contradicted Jennifer’s and his own testi‐
mony that all three had timed the train’s approach, stating that 
his  sisters  had  instead  been  “watching  mine  [his  watch]  with 
me  for  sure.”  But  Carrie  testified  that  it  was  13  to  14  seconds 
after they saw (not heard) the train that it reached the crossing. 
Michael was unsure which track he timed. There are two paral‐
lel tracks at the crossing, and they are about 100 feet apart and 
each track has separate lights and gates. 
      He  testified  that  the  warning  lights  did  not  begin  flashing 
until  2  or  3  seconds  before  the  train  reached  the  crossing,  but 
Jennifer  testified  that  they  began  flashing  earlier,  when  the 
train’s horn could first be heard, which was 12 to 13 seconds be‐
fore the train’s arrival at the crossing. Michael testified, contrary 
to the affidavits of both drivers who had seen the accident, that 
the  gates  came  down  “as  the  train  was  coming  through”  the 
crossing. That, like the failure of the warning lights to flash un‐
til  the  locomotive  was  within  2  or  3  seconds  of  zooming 
through  the  crossing,  would  be  an  incredible  safety  violation. 
Neither sister corroborated Michael’s testimony. 
      Had  Michael  used  a  video  camera  instead  of  a  watch  to 
time the trains, he might have had better evidence of the inter‐
val between when the gates, lights, etc. signaled the train’s ap‐
proach,  and  when  it  arrived  at  the  crossing.  (Better  evidence, 
but not irrefutable, given the possibility of editing a video.) As 
it  is,  the  testimony  of  the  three  amateur  “testers”  was  too  gar‐
bled to prove anything—which is doubtless why the plaintiff’s 
briefs  are  devoted  almost  entirely  to  trying  to  rehabilitate  her 
two expert witnesses, railroad engineers all of whose proposed 
evidence  the  magistrate  judge  excluded  after  hearing  their tes‐
timony  at  the  Daubert  hearing.  The  expert  evidence  that  they 
No. 12‐3018                                                                                          5 


wanted to give was, as we’ll see shortly, hopelessly inadequate. 
Anyway  their  conclusion  that  the  plaintiff’s  decedent  hadn’t 
had the full warning that the regulations required rested mainly 
not on  the  technical evidence that they planned  to give but  on 
their belief that the children had testified accurately. Vouching 
for  a  lay  witness  is  not  expert  testimony,  e.g.,  United  States  v. 
Vest, 116 F.3d 1179, 1185 (7th Cir. 1997); United States v. Benson, 
941 F.2d 598, 604–05 (7th Cir. 1991); Nimely v. City of New York, 
414  F.3d  381,  397–98  (2d  Cir.  2005);  an  engineer’s  training  and 
experience  do  not  make  him  abler  than  a  juror  to  evaluate  the 
consistency  of  lay  testimony.  For  an  expert  to  offer  such  an 
evaluation  is  to  wrap  the  lay  witness  in  the  expert’s  prestige 
and  authority—a  disreputable  tactic  that  the  plaintiff’s  lawyer 
should not have countenanced. 
    An expert could properly testify that if Michael’s testimony 
that the crossing gates did not begin to descend or the warning 
lights  to  flash  before  the  train  was  within  seconds  of  reaching 
the crossing was true, then the event recorder beside the tracks, 
which  contradicted  that  testimony,  must  have  been  defective. 
An expert could also properly testify that what Michael or Jen‐
nifer or Carrie claimed to have seen happen could as a technical 
matter have occurred—but not that any of their testimony was 
accurate.  
    The  attempt  at  vouching  in  this  case,  besides  being  imper‐
missible,  reflects  poorly  on  the  experts’  judgment,  for  no  one 
who had heard the children’s testimony or read a transcript of it 
could think it worthy of belief, since it was a tissue of contradic‐
tions. 
     There  is  more  wrong  with  the  expert  evidence.  One  of  the 
experts (Paul Bodnar) testified that the removal of the locomo‐
tive  horn  after  the  accident  for  testing  (rather  than  the  horn’s 
being  tested  while  it  was  on  the  locomotive)  was  suspicious; 
maybe the railroad had taken the horn to a place where it could 
6                                                           No. 12‐3018


be repaired without a railroad  worker’s noticing. Much to that 
expert’s  surprise,  in  fact  the  horn  was  still  on  the  locomotive 
when  it  was  tested.  Bodnar  also  testified  mistakenly  that  the 
fact that the locomotive’s recorder had not recorded the sound‐
ing of the horn violated federal regulations. 
     The  other  expert  (James  Sottile)  refused  to  accept  the  evi‐
dence  from  the  trackside  event  recorder  that  there  had  been  a 
30‐second  warning  period  before  the  collision  with  Madden’s 
car.  His  reason  was  that  the  time  shown  on  the  recorder  was 
standard  time  rather  than  daylight  saving  time  even  though 
daylight  saving  time  had  begun  more  than  two  months  before 
the accident. But the fact that the recorder displayed the wrong 
hour did not affect the display that showed the 30‐second warn‐
ing  period.  He  testified  that  the  period  shown  on  the  recorder 
was  from  “an  hour  prior  to  the  accident.”  No;  undoubtedly  it 
was the warning period triggered by the train that hit Madden’s 
car.  The  accident  took  place  an  hour  before  the  time  recorded 
on the recorder only in the sense that daylight saving time dates 
time  an  hour  earlier  than  standard  time.  The  expert  testified 
that  the  event  recorder  could  have  been  tampered  with,  but 
admitted that he had no evidence of that. 
     The plaintiff’s lawyer points out that three clocks recorded 
the time of the accident, and the clock in the event recorder, the 
clock in the dispatcher’s office, and the clock in the locomotive 
all showed different times even after correction for the fact that 
the hour setting in the event recorder had not been changed to 
daylight  saving  time.  But  what  mattered  was  not  whether  the 
clocks  were  properly  synchronized,  but  the  intervals  between 
the activation of the crossing safety equipment and the sound‐
ing of the locomotive’s horn, and the train’s arrival at the cross‐
ing. 
    The  lawyer  insists  that  the  railroad  may  have  tampered 
with the event recorder or misrepresented the results of the in‐
No. 12‐3018                                                                                          7 


spection of the locomotive’s horn after the accident. He asks us 
to infer that since the hour setting on the recorder had not been 
changed  to  daylight  saving  time  maybe  something  else  wasn’t 
set  properly,  though  there  is  no  evidence  of  that.  He  failed  to 
depose any employee of the railroad in an attempt to determine 
whether there was destruction of or tampering with evidence of 
negligence. (Willful destruction of such evidence could support 
an inference of negligence. E.g., Neace v. Laimans, 951 F.2d 139, 
141–42 (7th Cir. 1991) (Illinois law).) 
     In his briefs and at the oral argument, both heavily focused 
on the experts’ suspicion of the defendant’s records and testing 
procedures,  the  plaintiff’s  lawyer  managed  to  lose  sight  of  the 
fact that before he could gain any purchase by undermining the 
defendant’s  evidence,  he  had  to  present  enough  evidence  to 
create a prima facie case—enough evidence that, were it all the 
evidence in the case, would allow a reasonable jury to conclude 
that it was more likely than not that the defendant had violated 
the  law.  See,  e.g.,  Carroll  v.  Lynch,  698  F.3d  561,  564  (7th  Cir. 
2012).  Neither  the  children’s  testimony,  reflecting  their  incom‐
petent  efforts  to  reconstruct  the  accident,  nor  the  experts’ 
worthless evidence, nor both bodies of evidence combined (0 + 
0 = 0), would enable a reasonable jury to infer negligence on the 
part of the railroad. The judgment is therefore 
                                                                                      AFFIRMED.